      Case 2:19-cv-02217-DDC-KGG Document 100 Filed 11/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

COLENE L. STRONG              )
                              )
                Plaintiff,    )
                              )
v.                            )                       Case No. 2:19-CV-02217-DDC-KGG
                              )
ATCHISON HOSPITAL ASSOCIATION )
and JANET RAWSON ENZBRENNER,  )
                              )
                Defendants.   )

 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT
      JANET RAWSON ENZBRENNER PURSUANT TO FED.R.CIV.P. 41(a)(1)

       COMES NOW Plaintiff, and pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), hereby submits this

Voluntary Stipulation of Dismissal With Prejudice of Defendant Janet Rawson Enzbrenner from

this action. This dismissal shall not affect any claim brought in this action other than those brought

against Defendant Janet Rawson Enzbrenner.



MORRIS LAING EVANS BROCK
& KENNEDY CHARTERED

By /s/ Trevor C. Wohlford
Trevor C. Wohlford                     #19443
800 S.W. Jackson, Suite 1310
Topeka, Kansas 6612
P: (785) 430-2012
F: (785) 232-9983
twohlford@morrislainng.com

and
    Case 2:19-cv-02217-DDC-KGG Document 100 Filed 11/13/20 Page 2 of 2




MORRIS LAING EVANS BROCK
& KENNEDY CHARTEERED

By /s/ John W. Johnson
John W. Johnson           #07684
300 N. Mead, Suite 200
Wichita, Kansas 67202
P: (316) 262‐2671
F: (316) 262‐6226
jjohnson@morrislaing.com
wwohlford@morrislaing.com
ATTORNEYS FOR PLAINTIFF


GIBSON WATSON MARINO L.L.C.

By /s/ Michelle M. Watson
Michelle M. Watson        #18267
Justen P. Phelps          #22670
301 N. Main, Suite 1300
Wichita, Kansas 67202
P: (316) 264-7321
michelle@gwmks.com
justen@gwmks.com
ATTORNEYS FOR DEFENDANT
ATCHISON HOSPITAL
ASSOCIATION



BENNETT, BODINE & WATERS, P.A.


By /s/ Diane L. Waters
Diane L. Waters        #18238
11125 Johnson Drive
Shawnee, Kansas 66203
P: (913) 948-7900
F: (913) 948-7901
dwaters@bbw-law.com
ATTORNEY FOR DEFENDANT
JANET RAWSON ENZBRENNER




                                    2
